AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                         Page I of I


                                                         UNITED STATES DISTRICT COURT
                                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                                      JUDGMENT IN A CRIMINAL CASE
                                                               v.                                                      (For Offenses Committed On or After November I, 1987)


                              Jose Angel-Rincon                                                                         Case Number: 3:19-mj-20382-RNB

                                                                                                                       Victor N. Pippins
                                                                                                                       Defendant 's Attorney


REGISTRATION NO. 82643298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                                                          ------~------------------------------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                      Nature of Offense                                                                                  Count Number(s)
8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                                                        1


 0 The defendant has been found not guilty on count(s)
                                                       -------------------------------------
 0 Count(s)                                                 dismissed on the motion ofthe United States.
                   -----------------------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                     Friday, January 25, 2019
               ...------            -~---·------··-
                                        ·~       '·lf't' .,,
                                                 ~
                                                                     :"''"
                                                                     •
                                                                     ~-
                                                                                     t.I
                                                                                       ~
                                                                                            •Jo.
                                                                                                                     Date of Imposition of Sentence



                                                                                                                     ~A;::MAJOR
                                    (                                          .,          l :
                                   [I                1   J     -::            :_.,




                              ~~~N 2 5 1;-l-~                                                                        UNITED STATES MAGISTRATE JUDGE
                              t --·-··-----.. ---------J
                        c. · . , . . ... , , ,                                  1 •                 •   r       "
                  ,.,ou····  .. l I •., ,' · I.t'. , ,                                              '~··"llh
                 ---HI
                  \)    II
                         ""   ..   __ ______
                                         .....                            .
                                                                                                    .
                                                                                     •.•• .....;..;._..::.._
                                                                                                            J I '{

                                                                                                                                                           3: 19-mj-20382-RNB
